
	
		I
		111th CONGRESS
		1st Session
		H. R. 3334
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2009
			Mr. Cohen introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services, acting through the Center for Health
		  Statistics, to allocate such sums as may be necessary for the collection of
		  statistics from enhanced birth certificates.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Birth Certificate Research Act of
			 2009.
		2.Collection of
			 statistics from enhanced birth certificatesSubsection (n) of section 306 of the Public
			 Health Service Act (42 U.S.C. 242k) is amended by adding at the end the
			 following:
			
				(4)Of the amount appropriated for the Center
				each fiscal year, the Secretary, acting through the Center, shall use such
				funds as may be necessary to collect statistics from enhanced birth
				certificates. In carrying out the preceding sentence, the Secretary shall give
				priority to collecting statistics on infant
				mortality.
				.
		
